United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS             January 16, 2007

                            FIFTH CIRCUIT                Charles R. Fulbruge III
                                                                 Clerk

                           No. 06-60562
                         Summary Calendar


               PHARMACISTS MUTUAL INSURANCE COMPANY,

                         Plaintiff - Counter Defendant - Appellee,

                               versus

 GARY HARDY, Individually and as Administrator of the Estate of
                          Wayne Hardy,

                         Defendant - Counter Claimant - Appellant.


          Appeal from the United States District Court
             for the Northern District of Mississippi
                          (1:04-CV-112)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Gary Hardy challenges a declaratory judgment, denying benefits

under a commercial automobile policy issued by Pharmacists Mutual

Insurance Company (PMIC).

     In September 2003, Hardy’s son was killed in an automobile

accident in Booneville, Mississippi while driving Hardy’s vehicle.

Hardy seeks $250,000 in underinsured motor vehicle benefits under

a commercial automobile policy, issued by PMIC.          Following a


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
September   2005    bench    trial,    the    district      court    entered   a

declaratory judgment in favor of PMIC.

     Because federal jurisdiction is premised on diversity grounds,

we apply Mississippi substantive law. See Erie R. Co. v. Tompkins,

304 U.S. 64 (1938).       In addition, “[t]he standard of review for a

bench trial is well established: findings of fact are reviewed for

clear error and legal issues are reviewed de novo”.                  In re Mid-

South Towing, Co., 418 F.3d 526, 531 (5th Cir. 2005) (internal

citation and quotation marks omitted).                  Interpretation of an

insurance policy is a question of law, reviewed de novo.               Allstate

Ins. Co. v. Disability Serv. of the Southwest, Inc., 400 F.3d 260,

263 (5th Cir. 2005).

     The district court ruled:          Hardy’s vehicle, operated by the

decedent at the time of the accident, was not a covered vehicle

under the PMIC commercial policy; instead, it was insured under a

personal    insurance     policy     issued   by    a    different     insurer.

Accordingly, it concluded:         because the decedent was not operating

a covered vehicle at the time of the accident, there could be no

recovery under PMIC’s policy.         See Crane v. Liberty Mut. Ins. Co.,

19 F.Supp. 2d 654, 659 (S.D. Miss. 1998) (“covered vehicle” is a

“vehicle insured under the liability provisions of the subject

policy”.); see also Miss. Code Ann. § 83-11-103(b) (1999).                 This

conclusion, not challenged by Hardy, is dispositive of this appeal.

(Hardy   disputes   the    district    court’s     ruling   concerning    other

reasons the decedent was not an “insured” under the terms of the
PMIC policy.   Because the district court did not err in its not-

covered-vehicle ruling, we need not reach this issue.)

                                                         AFFIRMED